Pettibone, J.,
delivered the opinion of the Court.
The declaration in this case is in assumpsit on a promissory note, made by the de~ fendant and one McMullen, jointly and severally. The proceeding is several against McICnight, and the declaration states, that the defendant, together with one John McMullen, promised, in the words and figures following: We, or either of us, promise to pay to John Taylor, or order, the sum of three hundred dollars, on the first day of January next, with interest, &c.
The defendant pleaded non-assumpsit and payment, on which issues the cause went to trial in the Court below. The plaintiff produced the note declared on, in evidence, and rested his case.' The defendant, by his counsel, contended that it was necessary to prove the hand-writing of the other maker of the note, of which opinión was the Court 5 and to that opinion the plaintiff excepted. The issues of non-assumpsit and; payment were both found in favor of the defendant.
On this state of the record, #is the opinion of the Court, that the judgment in the Court below must he affirmed. The only error complained of relates to the first issue, and would have no possible bearing on the second. If we correct the supposed error, and direct the finding of the first issue for the plaintifij there is still a bar to his action in the second plea, which is found against him.
*200It is unnecessary to decide whether the Court erred, in requiring proof of the hand-writing of the other maker of the note, as the other point is deemed conclusive in favor of the defendant.
Judgment affirmed, with costs.
M’Girk, C. J., dissenting.